PER CURIAM.
The defendant, Parker Knoxville, Inc., appeals from a non-final order denying its motion to dismiss on forum non conveniens grounds. We affirm.
At the hearing on the motion to dismiss, Parker Knoxville did not submit any evidence to support its argument that Tennessee is a more convenient forum than Florida to litigate the lawsuit. Instead, Parker Knoxville informed the trial court that it was relying on the allegations set forth in the complaint filed by plaintiff, BCOM Real Estate Fund, LLC (“BCOM”), and the exhibits attached thereto. After hearing the parties’ arguments and reviewing the complaint and exhibits, the trial court denied the motion to dismiss.
As our review of B COM’s complaint and exhibits demonstrates that Parker Knoxville failed to demonstrate that, based on the test set forth in Kinney System, Inc. v. Continental Insurance Co., 674 So.2d 86 (Fla.1996), Tennessee is a more convenient forum to litigate the lawsuit than Florida, we affirm the order denying Parker Knoxville’s motion to dismiss on forum non conveniens grounds. Ryder Sys., Inc. v. Davis, 997 So.2d 1133, 1134-35 (Fla. 3d DCA 2008).
Affirmed.